UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                Criminal No. 05-0452 (PLF)
                                    )
GERRY D. MATHEWS,                   )
                                    )
            Defendant.              )
___________________________________ )


                          MEMORANDUM OPINION AND ORDER

               The United States has filed applications for three writs of garnishment in this

matter, which the Clerk of the Court has issued. On December 19, 2014, the Court directed the

defendant, Gerry D. Mathews, to file a notice indicating whether she requested a hearing with

respect to two of the three writs. See Dkt. No. 56. Ms. Mathews has responded to the Court’s

Order and has requested hearings on these two writs of garnishment. See Dkt. No. 58. With

respect to the third writ — a prejudgment writ of continuing non-wage garnishment — garnishee

A.P. Mathews Heating & A/C, LLC has requested a hearing. See Dkt. No. 54. In addition, the

Court has ordered A.P. Mathews to appear and show cause why it should not be held in contempt

of this Court’s Disposition Order issued on August 15, 2011, which required A.P. Mathews to

pay $137.50 of Ms. Mathews’ bi-weekly disposable earnings to the Clerk of the Court. And

finally, Ms. Mathews has filed an answer to the government’s prejudgment writ of continuing

non-wage garnishment — which relates directly to A.P. Mathews’ alleged failure to comply with

the Disposition Order — in which she argues that the arrearages are not as great as the

government claims them to be. See Dkt. No. 43.
                As the Court explained in its earlier Memorandum Opinion and Order, see Dkt.

No. 56 at 3, due to the interrelated nature of these matters and because Ms. Mathews’ counsel

appears to be acting on behalf of A.P. Mathews as well as for the defendant, see Dkt. No. 43, it

would seem preferable to address all of these issues at once. Accordingly, it is hereby

                ORDERED that defendant Gerry D. Mathews; the United States; and garnishee

A.P. Mathews Heating & A/C, LLC shall appear for a hearing before the Court on February 18,

2015, at 10:00 a.m.; it is

                FURTHER ORDERED that on or before February 12, 2015, each party intending

to present witnesses or exhibits at the hearing shall file with the Court a written list of these

witnesses or exhibits; it is

                FURTHER ORDERED that on or before February 6, 2015, the parties shall file

memoranda addressing whether the presence of representatives of garnishees Fried, Frank,

Harris, Shiver & Jacobson LLP or Merrill Lynch, or sub-garnishee SunTrust Bank at the hearing

is necessary, and, if so, how the parties propose the attendance of such representatives be

effectuated; it is

                FURTHER ORDERED that in the memorandum that Ms. Mathews files on

February 6, she shall also set forth any objections she maintains with respect to the two writs of

garnishment directed toward garnishees Fried Frank and Merrill Lynch; and it is




                                                   2
               FURTHER ORDERED that any written response to Ms. Mathews’ objections

shall be filed by the United States on or before February 12, 2015.

               SO ORDERED.



                                                     /s/___________________________
                                                     PAUL L. FRIEDMAN
       DATE: January 22, 2015                        United States District Judge




                                                3